Case 7:19-cv-00863-EKD-JCH Document 13 Filed 05/14/20 Page 1 of 3 Pageid#: 134




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                           )
      Plaintiff,                                )       Civil Case No. 7:19-cv-00863
 v.                                             )
                                                )       By: Elizabeth K. Dillon
 ROCKBRIDGE REGIONAL DRUG                       )           United States District Judge
 TASK FORCE, et al.,                            )
      Defendants.                               )

                                              ORDER
        For the reasons set forth in the accompanying memorandum opinion, and pursuant to

 its obligation to review Tolley’s complaint pursuant to 28 U.S.C. § 1915A(a), it is hereby

 ORDERED that:

         1. Tolley’s motion to amend (Dkt. No. 7) is GRANTED, and pages 1 through 13 of
            Dkt. No. 7 are DEEMED to replace pages 6 through 18 of Dkt. No. 1.

         2. All claims against defendants Wilhelm and the Rockbridge Regional Drug Task Force
            are DISMISSED WITH PREJUDICE; and the Clerk shall TERMINATE them as
            defendants.

         3. Tolley’s claims based on the search, seizure, or harassment of other individuals,
            such as his rental tenants, are DISMISSED WITH PREJUDICE, as he lacks
            standing to raise such challenges.

         4. Tolley’s claim that defendants failed to investigate a break-in or robbery at his home is
            DISMISSED WITH PREJUDICE.

         5. All claims against Rockbridge County, the City of Buena Vista, the City of
            Lexington, Andy Fischer, and Sam Roman are DISMISSED WITHOUT
            PREJUDICE, and the Clerk shall TERMINATE them as defendants.

         6. Tolley’s claims arising from the January 10, 2018 search, except his claim regarding
            being transported by the K-9 transport van, are DISMISSED WITHOUT
            PREJUDICE.

         7. Tolley’s claim concerning the alleged sexual misconduct by defendant Gardner is
            DISMISSED WITHOUT PREJUDICE.

         8. Tolley’s claim that defendants tried to convince him to conduct a “controlled buy”
            while he was on supervised parole is DISMISSED WITHOUT PREJUDICE.
Case 7:19-cv-00863-EKD-JCH Document 13 Filed 05/14/20 Page 2 of 3 Pageid#: 135




         9. Tolley’s claim that he was the subject of a “dirty bust” on July 5, 2018 is DISMISSED
            WITHOUT PREJUDICE.

        All other claims remain in the case at this time. The court notes that the dismissal without

 prejudice as to any defendant or any claim leaves Tolley free to file a second amended complaint if

 he can correct the deficiencies identified in the court’s memorandum opinion.

        Additionally, the court previously assessed a filing fee in this prisoner civil rights case,

 and plaintiff returned an executed inmate “Consent to Fee” form. It is thus further

 ORDERED that:

         10. Plaintiff’ motion for leave to proceed in forma pauperis (Dkt. No. 3) is GRANTED
             to the extent plaintiff does not pay for service of process and may pay the filing fee
             via installments.

         11. The Clerk shall cause the following defendant(s) to be notified of this action,
             pursuant to Rule 4 of the Federal Rules of Civil Procedure: Ben Caldwell, A.W.
             Buzzard, Greg Gardner, Phillip Flint, and Troy Wymer. In notifying these
             defendants, the Clerk shall provide each defendant copies of plaintiff’s original
             complaint (Dkt. No. 1), his amended complaint (Dkt. No. 7), the accompanying
             memorandum opinion, and this order. The Clerk may use the addresses for each
             defendant provided by plaintiff in the summonses attached to his original complaint
             (Dkt. No. 1-1).

         12. The Clerk is directed to forward a copy of plaintiff’s signed consent to withholding
             form to the Trust Accounts Officer at plaintiff’s current place of confinement.

         13. The collection of the $350.00 fee shall commence. The Trust Accounts Officer at
             plaintiff’s current place of confinement, and at all subsequent places of confinement,
             is hereby authorized to collect the fees as agreed to by plaintiff on the signed consent
             form, and to remit such fees in accordance with 28 U.S.C. § 1915(b). The Trust
             Accounts Officer at plaintiff’s present institution is requested to place the signed
             consent to withholding form in plaintiff’s file so that it might accompany the inmate
             in the event of his transfer. Should plaintiff be transferred to another institution, the
             balance due for the civil action will be inserted in plaintiff’s file so that the
             appropriate officer at the next institution will remit the debt owed to the Clerk, U.S.
             District Court, 210 Franklin Road SW, Suite 540, Roanoke, Virginia 24011-2208.
             The Trust Accounts Officer is requested to reference the case number of this action
             on payments sent to the court.

         14. The parties are advised that, pursuant to a Standing Order of Court, all non-
             dispositive matters in this case will be referred to a United States Magistrate Judge.


                                                   2
Case 7:19-cv-00863-EKD-JCH Document 13 Filed 05/14/20 Page 3 of 3 Pageid#: 136




       15. The Clerk shall send a copy of this order and the accompanying memorandum
           opinion to plaintiff.

       Entered: May 14, 2020.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                            3
